Citation Nr: 1129491	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to March 17, 2010, and in excess of 20 percent thereafter, for residuals of a gunshot wound, left knee, with degenerative joint disease. 

2.  Entitlement to a compensable rating for limitation of extension of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before a Decision Review Officer (DRO) at the RO in April 2009.  The transcript from the hearing is of record. 

In an August 2007 decision the RO increased the Veteran's disability evaluation for a left knee disorder to 20 percent effective March 17, 2010.  However, the Veteran's claim for higher ratings before and after that date remains active on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to March 17, 2010, residuals of gunshot wound with degenerative joint disease of the left knee is shown to be manifested by subjective complaints of pain causing a reduction in physical activity; degenerative changes on x-ray study; and objective evidence of limitation of flexion to 95 degrees including functional impairment secondary to subjective pain; and without objective evidence of instability or lateral subluxation.  

2.  From March 17, 2010, residuals of gunshot wound with degenerative joint disease of the left knee is shown to be manifested by subjective complaints of pain causing a reduction in physical activity; degenerative changes on x-ray study; and objective evidence of limitation of flexion to 40 degrees with additional limitation of motion to 30 degrees upon repetition; and without objective evidence of instability or lateral subluxation.  

3.  Residuals of gunshot wound with degenerative joint disease of the left knee are shown to be without objective evidence of limitation of extension.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a left knee gunshot wound prior to March 17, 2010, and for a disability rating in excess of 20 percent thereafter, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5262 (2010).

2.  The criteria for a compensable rating for residuals of a left knee gunshot wound as manifested in limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) , and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his claim for an increased rating in January 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in February 2007 and February 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in November 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).   38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in February 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, post-service VA treatment records pertaining to his disabilities have been obtained and associated with his claims file.  The Veteran was provided VA examinations in April 2007 and March 2010 to determine the nature and severity of his residuals of a gunshot wound. 

Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

General Rating Considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for service-connected injury is limited to those claims which show present disability" and held:  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance."  This holding has been modified in that separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled." 38 C.F.R. § 4.40.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight muscle wound is a simple wound without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i).  Objective findings would entail a minimal scar with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function.  Id. at (d)(1)(iii).

A moderate muscle wound is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  Objective findings of a moderate disability are entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Id. at (d)(3)(iii).  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  Objective findings of a severe muscle wound are manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Id. at (d)(4)(iii).  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Id.  Muscles swell and harden abnormally in contraction.  Id.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).

Factual Background

Service treatment records indicate the Veteran sustained a gunshot wound to the left medial thigh in August 1981.  Upon examination, the examiner noted he had a gunshot wound 1.0cm medial mid-thigh, no exit wound, and desipedal and post dibial at 2+ bilaterally.  There were no motor deficits or sensory deficits.  In a September 1981 follow-up, the examiner noted that the Veteran had full range of motion in the left knee and that the wound and thigh were well healed and non-tender.  A subsequent September 1981 follow-up noted the gunshot wound was resolved. 

In a February 1998 VA examination, the Veteran reported he sustained a bullet injury that entered in the left thigh and went down the left knee.  He complained of pain in his left knee and stated he can walk approximately three to four blocks and climb stairs, but no more than a flight at a time.  Upon examination, the Veteran had a range of motion with maximum extension from zero degrees to maximum flexion of 120 degrees, with no instability. 

In a March 1998 decision, the RO granted service connection for residuals of a left knee gunshot wound and rated the injury under the diagnostic code for a moderate muscle injury. 

In a January 2007, the Veteran filed a claim for an increased rating for his service-connected left knee. 

During an April 2007 VA examination, the Veteran complained that the gunshot injury to the left thigh with retained shrapnel causes aching and stiffness every day.  He reported he can walk about three blocks and that he uses a knee brace and he has a cane.  He reported he is looking for work as a maintenance person but finding it difficult to do squats.  The examiner noted that he had tenderness of the popliteal fossa of the left knee, and that range of motion showed maximum flexion of five degrees, and maximum extension to 95 degrees.  With repetitive use, there was no additional loss of range of motion due to pain, fatigue, weakness, or incoordination.  There was no instability of the knee joint and no significant history of flare-ups.  There was no evidence of foot drop, neurological problems or incapacitating episodes.  

In a May 2007 addendum, the April 2007 VA examiner indicated that the report should read that extension was to five degrees and flexion was to 95 degrees. 

In a January 2008 VA urgent care note, the Veteran complained of increased left knee pain with no recent trauma.  He reported burning pain to the left knee posteriorly, occasional swelling of the left knee, and that he was taking a family members' medication for pain.  Upon examination, the examiner noted he ambulated with a cane, that his left knee was able to fully flex and extend, that the patella was non-tender, and there was some crepitus, but no effusions, boney tenderness over anterior tibial border, or ligamentous laxity with valgus/varus tensing.  The examiner reported that the pain was medial and lateral aspect of the left knee.  An X-ray report found osseous structures mildly demineralized, typical of osteoporosis, no overt evidence of acute fracture or dislocation, a suprapatella bursa joint effusion, and well-preserved joint spaces.  There was some spurring of the tibial spines and a bullet was noted in the posterior lateral soft tissues.  The impression was suggestion of joint effusion.  The diagnosis was left knee arthritis.  

In a February 2008 VA follow-up, the Veteran continued to complain of left leg pain. 

During an April 2009 RO hearing, the Veteran testified he had pain on squatting and walking stairs, that he takes medication, and that he gets a popping noise when he locks the knee.  He reported some numbness and that his doctor told him he had a damaged nerve.  The Veteran reported that he does automotive work and by trade he is a steamfitter, but he was going through Vocational Rehabilitation for a position that is less strenuous on the legs. 

The Veteran was evaluated for a left unloading knee brace in a June 2009 VA progress note.  The Veteran complained of pinpoint pain over the medial joint line, and it was noted that the X-ray report states narrowing of the lateral side.  

During a March 2010 VA examination, the Veteran complained of constant left knee pain.  The Veteran used a cane and a left knee brace.  The Veteran stated he stopped working secondary to being shot in the foot.  He reported no employment, but stated that while he is in class he has to keep his left leg extended because flexing produces pain.  The Veteran also reported difficulty sleeping due to left knee pain and limited walking.  He stated he is unable to do any running or play sports due to pain.  He also reported flare-ups are caused by specific physical activities.  Upon examination, there was no inflammation or effusion, but there was some tenderness to palpation over the left knee, medial and lateral joints.  The range of motion findings included extension to zero degrees and flexion to 40 degrees and after repetitive use.  The range of motion was decreased to 30 degrees flexion after repetitive use.  The Veteran had no knee joint instability and Lachman and McMurray's tests were negative.  The diagnosis was degenerative joint disease of the left knee with limitation of motion, status post residuals of a gunshot wound to the left knee.  

Analysis

A rating action in May 2007 granted service connection for limitation of extension under Diagnostic Code 5261 and assigned a noncompensable disability rating.  In the same decision, the RO continued the Veteran's 10 percent disability rating for residuals of a left knee gunshot wound under Diagnostic Code 5313 for moderate muscle wound.  In an August 2010 decision, the RO recategorized the Veteran's residuals of a left knee gunshot wound and rated the injury under Diagnostic Code5313-6260 for limitation of flexion.  This decision also continued the noncompensable rating for limitation of extension. 

Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis which is established by x-ray studies:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by x-ray studies, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent evaluation is warranted for 
X-ray evidence of arthritic involvement of two or more major joints, and a 20 percent rating is warranted when there is x-ray evidence of arthritic involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or group of minor joints caused by degenerative arthritis that is established by x-ray evidence to be limited motion even though a range of motion may be possible beyond the point when pain sets in.  Therefore, with x-ray evidence of degenerative changes and objective demonstration of painful, but not compensable limited motion, the limitation of motion due to pain must be taken into consideration in the determination of whether, and to what degree, the limitation is compensable.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

The Board also points out that, in a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Following a review of the evidence pertinent to the Veteran's left knee disability noted above, particularly the September 2007 and March 2010 VA examination reports, the Board finds that the evidence does not support the assignment of a disability rating in excess of 10 percent for the left knee disability prior to March 17, 2010, and in excess of 20 percent from that date.  
Prior to March 17, 2010

Prior to March 17, 2010, the Veteran's residuals of a left knee gunshot wound were rated under Diagnostic Code 5313 for moderate muscle injury.  The diagnostic codes involved in rating the muscles included in the anatomic region of the pelvic girdle and thigh include Diagnostic Codes 5313 through 5318.  38 C.F.R. § 4.55(b).

Diagnostic Code 5313 pertains to Muscle Group XIII.  Muscle Group XIII includes the muscles involved in extension of the hip and flexion of the knee; outward and inward rotation of the flexed knee; acting with rectus femoris and sartorius synchronizing simultaneous flexion of the hip and the knee, and extension of the hip and knee.  This diagnostic code provides for a 0 percent disability rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 30 percent disability rating where the disability is moderately severe, and a maximum 40 percent disability rating where the disability is severe.  See 38 C.F.R. § 4.73, Diagnostic Code 5313.  

The Board finds that the Veteran's service-connected residuals of a left knee injury (Muscle Group XIII) is best classified as resulting in moderate muscle injury.  

Pursuant to 38 C.F.R. § 4.56, a moderately severe muscle wound is described as a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  In the present case, the left knee injury was not a deep penetrating wound tracking through one or more muscle groups.  There was no extensive deep tissue involvement, no loss of deep fascia, muscle substance, or normal firm resistance of muscles.  While there were some complaints of muscle weakness, these findings are contemplated in the findings for moderate muscle damage.  More than moderate muscle damage to Muscle Group XIII is not shown, and therefore, the Veteran is not able to obtain a disability rating in excess of 10 percent under this Diagnostic Code.

In summary, prior to March 17, 2010, the service-connected left knee disability has met or approximated the criteria for a disability evaluation of 10 percent, but no more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 5313.  The preponderance of the evidence is against the assignment of a higher rating than outlined above for the Veteran's residuals of a left knee gunshot wound since the Veteran filed the current claim; there is no doubt to be resolved; and a rating higher than 10 percent is not warranted the left knee injury.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As limitation of motion of extension of the left knee, including that attributed to pain, is manifested by , at worst, five degrees, there is no basis to assign a compensable rating based upon such limitation under Diagnostic Code 5261 during this time period.  As noted previously, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees.

From March 17, 2010

From March 17, 2010, the Veteran's left knee disability is shown to be manifested by subjective complaints of pain causing a reduction in physical activity; degenerative changes on x-ray study; with objective evidence of limitation of flexion to, at worst, 40 degrees in the left knee with objective findings of 10 degrees of additional functional impairment secondary to subjective pain; without objective evidence of limitation of extension; and without objective evidence of instability or lateral subluxation.  

Although the measured limitation of flexion to 40 degrees in the left knee, would represent limitation of motion that is compensable at the 10 percent disability rate under Diagnostic Code 5260, in consideration of the painful motion, and a objective findings of limitation of flexion to 30 degrees during increased pain on repetitive use, a 20 percent evaluation can and has been assigned to the left knee disability.  VAOPGCPREC 23-97; DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. §§ 4.40, 4.45, 4.59.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a 20 percent rating when limited to 30 degrees.  It does not, however, approximate the requisite criteria for a disability evaluation in excess of the currently assigned 20 percent rating for the left knee as the flexion is not limited to 15 degrees.

Consideration has been given to other potentially applicable diagnostic codes.  Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent disability evaluation when slight, a 20 percent disability rating requires moderate impairment of the knee due to recurrent subluxation or lateral instability, while a 30 percent disability rating requires severe impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Given that neither subluxation nor lateral instability has been objectively demonstrated on any examination, a separate evaluation under Diagnostic Code 5257 is not warranted for the left knee.

Finally, as the Veteran does not have ankylosis of either knee, a rating under Diagnostic Code 5256 would not be appropriate.  Neither does he have impairment of the tibia and fibula such that a rating under Diagnostic Code 5262 would be appropriate.

Given the fact that there is no limitation of motion of extension of the left knee, including that attributed to pain, there is no basis to assign a compensable rating based upon such limitation under Diagnostic Code 5261 during this time period.  

Both Time Periods

In conclusion, the Board has considered all of the applicable evidence relating to the Veteran's left knee disability, and has considered all applicable Diagnostic Codes, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in DeLuca v Brown, 6 Vet. App. 321 (1993), and VAOPGCPREC 23-97.  The Board recognizes that the Veteran has manifested considerable subjective complaints that may appear to have much greater impact on his level of function than recognized by the schedular ratings assigned herein.  The Board, however, is restricted to an assessment of the objective manifestations of a disability that can be measured against the rating schedule.  

The service-connected left knee disability with degenerative changes have met or approximated the criteria for disability evaluations of 10 percent prior to March 17, 2010, and of 20 percent from that time, but no more, for the left knee based upon limitation of flexion, with degenerative changes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5261, 5262.  The preponderance of the evidence is against the assignment of higher ratings than outlined above for the Veteran's left knee disorders for any period of time since the Veteran filed the current claims; and there is no doubt to be resolved.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's service-connected left knee disability is productive of pain and functional impairment, manifestations that are clearly contemplated in the rating criteria.  Moreover, there has been no showing that any of the Veteran's service-connected disabilities have resulted in marked interference with employment or necessitated frequent periods of hospitalization.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for any of the disabilities at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent prior to March 16, 2010, and in excess of 20 percent thereafter, for residuals of a gunshot wound, left knee, with degenerative joint disease is denied. 

Entitlement to a compensable rating for limitation of extension of the left knee is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


